                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

IN RE:   PAUL BRIAN MANKE


           Debtor.


JAMES SHULL,

           Appellant,

v.                                Case No: 2:18-cv-477-FtM-99
                                  Bankr. No. 9:15-BK-05370-FMD
                                    Adv. No. 9:16-ap-00269-FMD

PAUL BRIAN MANKE,

           Appellee.


                            OPINION AND ORDER

     This matter comes before the District Court on appeal of the

Bankruptcy Court’s Order Granting Defendant’s Motion for Nonsuit

(Doc. #5-10.) 1   This Order granted a directed verdict/nonsuit in

favor of appellee-defendant/debtor Paul Brian Manke and against

appellant-plaintiff/creditor     James   Shull.   Appellant   filed   an

initial Brief (Doc. #11) on October 5, 2018, appellee filed an

Answer Brief (Doc. #12) on October 25, 2018, and appellant filed




     1 The Court will hereinafter cite documents filed with the
District Court as “Doc.”, and documents filed in the Bankruptcy
case as “Bankr. Doc.”.    Copies of the relevant documents were
included in the record transmitted by the Bankruptcy Court.
a Reply Brief (Doc. #13) on November 13, 2018.          For the reasons

set forth below, the Bankruptcy Court is affirmed.

              I. Relevant Bankruptcy Court Proceedings

     Debtor Paul Brian Manke (Manke or debtor) received a discharge

in his Chapter 7 bankruptcy case, but did not list James Shull

(Shull) as a creditor.      On November 27, 2016, Shull filed an

amended Adversary Complaint for Fraud (Doc. #5-2) against Manke.

In the amended Adversary Complaint Shull “ask[ed] this Court to

find that the Debtor fraudulently induced the Creditor to pay for

construction work on a certain pool that the Debtor knew he would

not be able to complete [and] prohibit the discharge of this debt.

. . .” (Doc. #5-2, p. 9.)

     The Bankruptcy Court conducted a bench trial on March 23,

2018, and heard testimony from Shull and Manke.        At the conclusion

of the testimony in plaintiff’s case-in-chief, Manke moved for a

directed verdict, which was construed as a motion for non-suit

since it was a non-jury trial.           (Doc. #6, pp. 43, 46.)     The

Bankruptcy   Court     granted    Manke’s     motion     for   directed

verdict/nonsuit.     (Docs. ##5-10; #6, pp. 44-49.)       Shull filed a

Motion for Reconsideration (Doc. #5-11), which was denied by the

Bankruptcy Court (Doc. #5-12).      As the Order Denying Motion for

Reconsideration stated, defendant’s motion for directed verdict in

a non-jury trial is actually a motion for judgment on partial




                                 - 2 -
findings under Federal Rule of Civil Procedure 52(c). 2        (Doc. #5-

12, p. 4.)

            II.     Issues on Appeal and Standards of Review

     Appellant Shull raises two issues in this appeal: (1) Whether

the Bankruptcy Court erred when it found that Manke and John Varkis

did not operate a partnership such that the fraudulent actions of

Varkis could be imputed to Manke; and (2) whether the Bankruptcy

Court erred when it held that Varkis was not an agent of Manke

such that the fraudulent actions of Varkis could be imputed to

Manke.    (Doc. #11.)

     The United States District Court functions as an appellate

court in reviewing decisions of the United States Bankruptcy Court.

28 U.S.C. § 158(a); In re Colortex Indus., Inc., 19 F.3d 1371,

1374 (11th Cir. 1994).        “In addressing a Rule 52(c) motion, the

court does not view the evidence in the light most favorable to

the nonmoving party, as it would in [ ] a Rule 50(a) motion for

judgment as a matter of law; instead, it exercises its role as

factfinder.” United States v. $242,484.00, 389 F.3d 1149, 1172

(11th    Cir.   2004)   (en   banc).   The   legal   conclusions   of   the

bankruptcy court are reviewed de novo, while findings of fact are

reviewed for clear error.       In re Globe Mfg. Corp., 567 F.3d 1291,



     2 A Rule 52(c) motion for judgment on partial findings
presents a mixed question of law and fact. Veale v. Citibank,
F.S.B., 85 F.3d 577, 579 (11th Cir. 1996).



                                   - 3 -
1296 (11th Cir. 2009).     A finding of fact is clearly erroneous

when, “although there is evidence to support it, the reviewing

court on the entire record is left with a definite and firm

conviction that a mistake has been committed.”          Crawford v. W.

Electric Co., Inc., 745 F.2d 1373, 1378 (11th Cir. 1984)(citing

United States v. U.S. Gypsum Co., 333 U.S. 364, 395 (1948)); In re

Walker, 515 F.3d 1204, 1212 (11th Cir. 2008).

                           III.     Discussion

     Shull contends that Manke owed him $28,000, and that this

debt was not dischargeable under § 523(a)(2)(A) of the Bankruptcy

Code.   A discharge of debts in bankruptcy does not cover any debt

for money or services “to the extent [the debt was] obtained by -

- (A) false pretenses, a false representation, or actual fraud,

other than a statement respecting the debtor's or an insider's

financial condition.”    11 U.S.C. § 523(a)(2)(A).     To prove that a

debt is nondischargeable under § 523(a)(2)(A), a creditor must

show that “(1) the debtor made a false representation to deceive

the creditor, (2) the creditor relied on the misrepresentation,

(3) the reliance was justified, and (4) the creditor sustained a

loss as a result of the misrepresentation.” In re Bilzerian, 153

F.3d 1278, 1281 (11th Cir. 1998); In Re Denise Roberts-Dude, 597

F. App’x 615, 617 (11th Cir. 2015).       An objecting creditor has the

burden of proving each of these elements by a preponderance of the

evidence.   In re Griffith, 206 F.3d 1389, 1396 (11th Cir. 2000)



                                  - 4 -
(en banc).   This appeal involves only the first element under §

523(a)(2)(A).   The Court remains “[m]indful of our obligation to

construe strictly exceptions to discharge in order to give effect

to the fresh start policy of the Bankruptcy Code.”     In re Walker,

48 F.3d 1161, 1164–65 (11th Cir. 1995).

     A. The Agreement and Its Non-Performance

     The evidence at trial established that on or about July 21,

2014 Shull entered into an Agreement (Doc. #5-5, Exh. 3) with

Venetian Pools & Spa, Inc. (VPSI), a Florida corporation.        The

Agreement was signed by Shull and by John Varkis on behalf of VPSI.

The Agreement provided for VPSI to install a 12’ by 24’ pool with

a 6’ by 6’ spa for $40,000, to be paid in performance-based draws

after an initial down payment.    (Id.)   Shull made the down payment

of $8,000 by direct deposit into an account at the Chase Bank, as

directed by Varkis.   (Doc. #6, p. 23.)

     Little work was done thereafter on the pool installation.    On

November 19, 2014, Shull received an email (Doc. #12, Trial Exh.

2) from Varkis requesting that Shull pay the first two draw amounts

for the excavation phase and the installation of the pool shell

phase.   Although no meaningful work had yet been started, Varkis

stated in the email that he would have that work and inspections

completed by the end of the week.    (Id.)   The email requested that

Shull pay these first two draws to an account at Chase Bank, and

included information about what purported to be the VPSI account



                                 - 5 -
at Chase Bank.    (Id.; Doc. #6, p. 23.)   While Shull was a little

nervous, he paid the $20,000 as Varkis requested before the work

was barely started.       (Doc. #6, pp. 20, 23.)    None of the work

described by Varkis was performed, and the phases were never

started or completed by VPSI.     (Id. at 15-16, 19, 21.)

       B. Manke’s Non-Involvement in Agreement and Its Performance

       The evidence at trial was undisputed that Manke did not

personally make any statements at all to Shull, much less a false

or fraudulent statement to induce him to enter into the contract

or to make any payment.        Shull testified that his July 2014,

discussions were with Varkis (Doc. #6, p. 16), who he believed was

the person in charge of the contract and who told him that he owned

90 percent of the company (id. at 16, 31-32).      Shull testified he

did not negotiate any terms or conditions of the contract with

Manke, and did not even know Manke existed at the time he entered

into the contract.    (Id., pp. 31, 32.)    Shull further testified

he had never spoken to or seen Manke (id., p. 29), and never tried

to email Manke (id. at 32).      Shull testified he had no evidence

that Manke personally benefitted from the Agreement.        (Id., p.

33.)     Manke agreed that he did not have any communication with

Shull.    (Id., p. 38.)

       C. Existence of False Statement

       The trial record contains no direct evidence as to what

statements were made by Varkis to Shull at and before the execution



                                 - 6 -
of the Agreement.     The only evidence of false statements is the

November, 2014 email from Varkis which promised the completion of

certain work by the end of the week.           Varkis obtained $20,000 as

a result of these statements, but no work was performed.              Under

the circumstances, this evidence was sufficient to justify the

inference that material false statements were made by Varkis.

     D. Imputing Varkis’ False Statements to Manke

     The existence of false statements by Varkis is not alone

sufficient to satisfy the first element of § 523(a)(2)(A) as to

Manke.   A debt is excepted from discharge not only when the debtor

engages in fraud, but when actual fraud is imputed to the debtor.

In re Villa, 261 F.3d 1148, 1151 (11th Cir. 2001).            Thus, “when

actual fraud has been committed by someone other than the debtor,

the issue is whether the debtor may be held liable for the other's

fraud so as to render the resulting debt nondischargeable by the

debtor.”   Villa, 261 F.3d at 1151.         In Strang v. Bradner, 114 U.S.

555, 561 (1885), a pre-Bankruptcy Code case, the Supreme Court

held that a co-partner’s fraud was imputed to debtors based on

common   law   partnership    and   agency    principles,   and   precluded

discharge of a debt.         The Eleventh Circuit has held that “the

fraud of one partner can be imputed to another partner who had no

actual knowledge of it.”       In re Ledford, 976 F.2d 1556, 1561-62

(11th Cir. 1992).




                                    - 7 -
     Here, Shull asserts that the false statements by Varkis are

imputed to Manke either because Manke and Varkis had formed a

partnership which utilized a corporation to perform partnership

business   functions,      or   because     Varkis   was    Manke’s      agent    in

connection    with   the   pool    installation      Agreement.       The      Court

discusses each position in turn.

     (1) Alleged Partnership Between Manke and Varkis

     In Florida, “[a] partnership is an entity distinct from its

partners.”     Fla. Stat. § 620.8201.         A “partnership” is defined as

“the association of two or more persons to carry on as coowners a

business for profit.”         Fla. Stat. § 620.8202(1).          As one Florida

case stated:

             A partnership is only established when both
             parties contribute to the capital or labor of
             the business, have a mutuality of interest in
             both profits and losses, and agree to share in
             the assets and liabilities of the business. [
             ] To establish a partnership, there must be a
             community of interest in performance of a
             common purpose, joint control or right of
             control, joint propriety of interest in
             subject matter, right to share in the profits,
             and duty to share in any losses which may be
             sustained. [ ] These requirements are strictly
             construed and the absence of even one is fatal
             to the finding of a partnership.

Dreyfuss     v.   Dreyfuss,     701   So.     2d   437,    439   (Fla.    3d     DCA

1997)(citations omitted).         See also Williams v. Obstfeld, 314 F.3d

1270, 1275 (11th Cir. 2002) (“Under Florida law, a joint venture

is a form of partnership.”).           The Florida statute specifically




                                      - 8 -
provides that such an association results in a partnership “whether

or not the persons intend to form a partnership.”             Fla. Stat. §

620.8202(1).   “In other words, formation of a partnership does not

require a showing that the parties subjectively intended to create

a partnership, only that they intended to do the things that

constitute a partnership.”     Rafael J. Roca, P.A. v. Lytal & Reiter,

Clark, Roca, Fountain & Williams, 856 So. 2d 1, 4 (Fla. 4th DCA

2003).

     If a partnership is formed, “[e]ach partner is an agent of

the partnership for the purpose of its business.”             Fla. Stat. §

620.8301.   Additionally, if a partnership is formed, the fact that

the partnership used a corporation to carry out the business of

the partnership “does not change the essential nature of the

relationship.”      Donahue v. Davis, 68 So. 2d 163, 171 (Fla. 1953).

See also Sheridan Healthcorp, Inc. v. Amko, 993 So. 2d 167, 170

(Fla. 4th DCA 2008).     On the other hand, the mere fact that Manke

and Varkis were involved in a corporate entity does not establish

that there was a partnership between them.        Burger v. Hartley, 896

F. Supp. 2d 1157, 1168 (S.D. Fla. 2012).

     It is certainly true, as the Bankruptcy Court stated, that

“Venetian Pools is not a partnership.”        (Doc. #5-12, p. 8.)      As a

corporation,   an    “association    formed   under   a   statute”,   it   is

expressly excluded from the definition of partnership.          Fla. Stat.

§ 620.8202(2).      This does not end the inquiry, however, because a



                                    - 9 -
partnership could carry on business using a corporate entity.

Donahue, 68 So. 2d at 171.        The Bankruptcy Court found, however,

that there was no basis to impute Varkis’ fraud to Manke (Doc. #5-

12, p. 4), and specifically no basis to recognize a partnership

between Manke and Varkis (id., pp. 9-11.)

     The   relevant   evidence     at    trial   was   as   follows:    Manke

testified that he took over the VPSI business in 2012 when his

father   passed   away.   (Doc.    #6,   p.   37.)      Manke   obtained   his

contractor’s license and kept the business going.               (Id.)   Until

about September 2014, Manke owned 90% of the company and Varkis

owned 10%.   (Id., pp. 34-35.) 3    Both Manke and Varkis drew salaries

from the company, and while they never got to the point where there

was profit to split, that was the goal.                (Id., p. 37.)    Manke

acknowledged that Varkis was his “business partner,” and testified

both of them invested either time or money into the business.

(Id., pp. 36-37.)

     In July 2014, Shull entered into the Agreement with the

corporation, VPSI.    At the time the contract was entered, Varkis

told Shull he was a 90 percent owner of VPSI.               Given the date of

the Agreement, it is more likely that Manke was the 90% shareholder

and Varkis owned 10% of the corporation.



     3 Footnote 2 of the Order Denying Motion For Reconsideration
(Doc. #5-12, p. 2) is factually incorrect. See Doc. #6, pp. 34-
35.



                                   - 10 -
      In about September, 2014, Manke and Varkis flipped their

ownership percentages of the corporation.         Varkis became the owner

of 90% and Manke owned 10% of VPSI.           (Id., pp. 34-35.)      At that

time, Varkis became the primary qualifying agent, while Manke used

his   contractor’s   license   to    pull    permits   and   had   the   final

authority on building code issues.             (Id., pp. 35-36.)         Manke

testified he made the ownership reduction because he had intended

to start a remodeling company with a different contractor’s license

he intended to obtain.     (Id., pp. 41-42.)

      As to the Shull job, Manke did not have any communication

with Shull, and never went to the job site.            (Id., p. 38.)     Shull

paid his $8,000 down payment to a Chase Account in the name of

Avion Holdings, LLC, which was owned by Varkis and had nothing to

do with VPSI.    (Id., p. 38.)      Manke did not have any ownership of

or interest in Avion Holdings, LLC., or any access to that account.

(Id.)   Manke does not know what happened to the funds after they

were deposited in the Avion Holdings account.           (Id. at 39.)     Manke

did not know that Varkis had given these directions to Shull, and

never knew about or gave permission to make the payment in that

fashion.   (Id., p. 39.)    VPSI had a different account for receipt

of such funds.    (Id.)   Manke was not the signer on checks for the

Venetian account.    (Id., p. 42.)

      The Bankruptcy Court found there was no basis to find a

partnership existed between Varkis and Manke.           While the existence



                                    - 11 -
and use of VPSI as a corporate entity does not preclude the

possibility of a partnership, the facts clearly do not support the

existence of such a partnership.

     Manke’s affirmation to the characterization of Varkis as a

“business partner” with whom he hoped to eventually share profits

does not establish the existence of a partnership in this case.

That characterization described their relationship as shareholders

in a very small corporation, not literally a partnership recognized

under Florida law.     Other than the corporate entity, Manke and

Varkis had no business relationship together either generally or

in connection with the Shull pool and spa installation.   Manke had

literally no involvement in the Shull Agreement, was not aware of

its existence, did not receive any money from the Shull Agreement,

and had no involvement with the bank accounts utilized by Varkis

in connection with that Agreement.       Varkis did not represent

himself to Shull as a partner, but rather as an owner of the

corporate entity.    All of the evidence shows that Manke and Varkis

conducted business through the corporate entity, not from any

actual partnership.    As noted in Dreyfuss, the absence of any of

the partnership factors is fatal to the finding of a partnership.

The Bankruptcy Court did not clearly err in its factual findings,

and the legal basis to reject the partnership argument is sound.

The Bankruptcy Court is affirmed on this issue.




                               - 12 -
      (2) Agency Relationship Between Manke and Varkis

      Appellant further argues that the Bankruptcy Court erred when

it found that Varkis was not the agent of Manke in connection with

the   Agreement.       Appellant       argues        that    an     actual   agency

relationship existed because Manke was the President of the company

and the sole license holder of the company.                   As such, appellant

argues that Manke had the duty to control all aspects of the

contracting activities of the company.               Alternatively, appellant

asserts that there was an apparent agency relationship between

Manke and Varkis in connection with the Agreement.                        The Court

finds no error in the refusal of the Bankruptcy Court to find an

agency relationship.

      The elements of an actual agency relationship are “‘(1)

acknowledgment by the principal that the agent will act for him,

(2) the agent's acceptance of the undertaking, and (3) control by

the principal over the actions of the agent.’ ”                   Belik v. Carlson

Travel   Group,    Inc.,   864   F.    Supp.    2d    1302,       1310   (S.D.   Fla.

2011)(citations     omitted).         None     of    these     requirements       are

satisfied in this case.

      As to appellant’s second argument, “an apparent agency exists

only if each of three elements are present: (a) a representation

by the purported principal; (b) a reliance on that representation

by a third party; and (c) a change in position by the third party

in reliance on the representation.”            Mobil Oil Corp. v. Bransford,



                                      - 13 -
648 So. 2d 119, 121 (Fla. 1995).          There was no evidence of an

apparent agency in this case because the testimony was undisputed

that Shull did not know of Manke’s existence, Manke made no

representation to Shull, and Shull did not rely upon anything Manke

said or did.

       Appellant argues that he “can find no legal authority to

support the trial court’s ruling that Appellee’s positions of

control in his company are insufficient to establish an agency

relationship, and no legal authority was offered by the Appellee

either.    Thus, the Appellant believes the trial court erred in not

finding an actual agency relationship.”        (Doc. #11, p. 16.)    The

Eleventh Circuit found that “fraud liabilities . . . resulting

from the actions of a corporate employee are not ordinarily imputed

to the principals or shareholders of the corporation and rendered

nondischargeable under § 523(a)(2)(A).”         In re Villa, 261 F.3d

1148, 1153 (11th Cir. 2001).          Relying on In re Villa, 261 F.3d

1148    (11th   Cir.   2001),   the     Bankruptcy   Court   noted   that

“[i]nsulation from personal liability is one advantage to the

corporate structure”, “unlike a partnership, where the wrongful

acts of one partner may be imputed to another partner even if the

partner was not personally involved.”        (Doc. #5-12, p. 6.)

       E. Sanctions

       In his response, appellee asks that the Court impose sanctions

for the filing of the frivolous appeal, and to remand the case for



                                 - 14 -
further proceedings.    The Court declines to impose sanctions, and

will defer any request for sanctions to the Bankruptcy Court where

a Motion for Sanctions (Bankr. Doc. #56) is pending.

     Accordingly, it is hereby

     ORDERED:

     The Order Granting Defendant’s Motion for Nonsuit (Doc. #5-

10) and the Order Denying Motion for Reconsideration (Doc. #5-12)

are affirmed.       The request for sanctions is remanded to the

Bankruptcy Court.      The Clerk shall enter judgment accordingly,

transmit a copy of this Opinion and Order to the Bankruptcy Court,

and close the appeal.

     DONE and ORDERED at Fort Myers, Florida, this      19th    day

of December, 2018.




Copies:
Clerk, Bankr. Ct.
Counsel of Record




                               - 15 -
